DETAILED ACTION
	Claims 1-18 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on April 18, 2022 has been acknowledged and has been entered into the present application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on April 19, 2022 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 112
Claims 1-12 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The appropriate corrections have been made, and the rejections are withdrawn.
Previous Claim Rejections - 35 USC § 102
Claim 12 was previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chodnekar et al. (USPN 3,957,763).
	The anticipated subject matter has been deleted, and the rejection is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with W. Brett Stauffer on April 26, 2022.
The application has been amended as follows: 
In the specification as filed, page 19, line 9, delete “heksamethylphosphorotriamide” and insert ---hexamethylphosphoramide---.
In the specification as filed, page 19, line 13, delete “heksamethylphosphorotriamide” and insert ---hexamethylphosphoramide---.
In claim 3, line 1, delete “hexamethyldisilazide” and insert ---alkali metal hexamethyldisilazide---.
In claim 14, line 2, delete “heksamethylphosphoramide,” and insert ---hexamethylphosphoramide,---.
Conclusion
Claims 1-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626